 C.H.D. POOL EQUIPMENT, INC.515including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 20 days from the date ofthe receipt of this Decision, what steps the Respondent has taken to complyherewith.29"In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce employees in the exerciseof their rights to engage in concerted activities for their mutual aid and pro-tection, by discriminating in regard to their hire, tenure of employment, or anyterm or condition of employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their right to engage in, or refrain fromengagingin, any or all the activities specified in Section 7 of the Act.WE WILL make whole Arnold Vaillancourt, James E. Douthit, and Vences V.Jaramillo for any loss of pay suffered as a result of the discriminationagainstthem.STATE ELECTRIC COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 1015 TijerasStreet NW., Albuquerque, New Mexico, Telephone No. 247-2505.C.H.D. Pool Equipment,Inc.andInternational Brotherhood ofElectrical Workers,AFL-CIO,Local Union No. 1710.Case No.21-CA-6400.March 9,1966DECISION AND ORDEROn November 9, 1965, Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to -a three-memberpanel [Chairman McCulloch and Members Faniiing and Jenkins].157 NLRB No. 48.221-374-66-vol. 157-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the TrialExaminer atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modification : 2[Add the following as the fourth indented paragraph of the notice:[WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form, join, or assist International Brotherhood ofElectricalWorkers, AFL-CIO, Local Union No. 1710, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.]'We conclude,as did the Trial Examiner,thatRespondent,by discharging Basingerand Pineault,violated Section 8(a) (3) and(1) of the Act.The Trial Examiner foundthatWade,Respondent's president,told employees he would find out which ones werebehind the union drive and that "they would be weeded out and fired now or later."Therecord shows that both Basinger and Pineault distributed authorization cards to em-ployees who signed them and returned them to Basinger.These were the only employeeswho actively participated in the organizational drive.Wade admitted that he was awareof Basinger's union activity and that this was a factor which led to his discharge.Underthe circumstances,we agree with the Trial Examiner that Respondent discharged both.employees to make good its threat,and not because of a "lack of work" as the employeeswere told,or because their work was unsatisfactory,as Respondent now claims2We take official notice that on November 12, 1965, the Regional Director for Region 21,Issued an order vacating the direction of a second election among Respondent's employeesand dismissed the petition for certification of representatives filed in Case No. 21-RC-9295.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge 1 and amended charges 2filed byInternational Brotherhood ofElectricalWorkers, AFL-CIO, Local Union No. 1710,herein called the Union, a.complaint,dated March 23, 1965, wasduly issued alleging thatC.H.D. Pool Equip-ment,Inc., has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a)(1), (3),and (5)and Section 2(6) and(7) of the NationalLaborRelations Act, as amended,herein calledtheAct.Respondent duly filedan answer denying the material allegations of the complaint.A hearingin this pro-ceeding washeld beforeTrial ExaminerGeorge L. Powell at Los Angeles, Cali-fornia, on June 15 and 16,1965.Thereafterbriefs were filed on behalf of GeneralCounseland Respondent.Upon the entirerecordin this case, the briefsof the parties,and from my observa-tion of the witnesses as they testified,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent,a California corporation,is engaged in the manufacture of swimmingpool equipment with its main office and plant in Los Angeles, California. In the1Filed January 21, 1965.Filed January 27 and February 10, 1965 C.H.D. POOL EQUIPMENT, INC.517course and conduct of its business operations, Respondent annually sells and shipsfrom its Los Angeles plant products valued in excess of $50,000 directly to customerslocated outside the State of California.During the same period, Respondent's salesexceed $500,000.Respondent admits, and I find, that it is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issues1.Did Respondent, through its officers and agents, threaten its employees withdischarge or other reprisals if they became or remained members of the Union orgave any assistance or support to it?2.Did Respondent discharge two employees, Orvis Daniel Basinger and RobertPineault, because they joined or assisted the Union, or engaged in other concertedprotected activities for the purposes of collective bargaining or other mutual aidor protection?3.Did Respondent refuse to bargain in good faith with the majority representa-tive of its employees in an appropriate unit?For the reasons as more fully set out below, I answer all three questions in theaffirmative and find that the General Counsel has established the violations of theAct by a preponderance of the evidence.B. The appropriate unitThe parties admitted and I find the following to constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees, shipping and receiving employees,truckdrivers, and leadmen, excluding all office clerical employees, professionalemployees, guards, watchmen, and supervisors as defined in the Act.C.Majority statusDuring the time in question there were nine employees in the above unit andeight of these had signed union authorization cards 3 on November 23, 1964, desig-nating the Union as their representative for the purposes of collective bargaining.Basinger passed out some of the cards and was given back all of the cards after theywere signed.D. Bargaining demandThe Union wrote a letter on November 30, 1964, to Respondent requesting bar-gaining in the above unit.Respondent has refused to bargain.E. The speechesThe Union's request to bargain was received by Respondent on December 2, 1964.A meeting of all employees was immediately called and Wade, Respondent's presi-dent and an owner, had the letter in his hand at the time.Wade admitted to the following taking place at the meeting:1.He called the meeting which he along with Denton, Respondent's secretary-treasurer and an owner, and Office Manager Inferrera attended.2.Denton told the employees they had received the letterdemandingrecognitionand thought it pretty low 4 for the employees to do this.He told them he had norespect for whoever was behind the Union and the employees could be fired andreplaced by women.3. Inferrera referred to the practice of the employees coming for pay advancesfrom time to time, but said no more advances would be given if the Unioncame in.Inferrera also told them the Blue Crossinsurance,which Respondent was paying for,would be dropped if the Union came in, and future insurance would have to be paidrepresentme In collective bargaining with my employer."4The characterization given this statement by Basinger is more salty. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD,for by the individual employees; also that Respondent would fire all the employeesand hire new employees before it would let the Union come in. Employees weretold the Respondent didn't want the Union in the plant and was not going to haveit "one way or the other."-4.Wade himself addressed the employees telling them he had worked hard to getwhere he was and before he would let a third party come in and tell him how to runhis business he would close down the— plant and fire all the employees and go back toworking for a living.He told them he didn't know which employees were behindthe union drive but he would find out and they be weeded out and fired, "now orlater."The December 10, 1964, Meeting and SpeechesLatva told the employees to attend a meeting in the light assembly department.They did so except for employees Hunt and Lashbrook who were not in the plantat the time.The meeting took place between 8:20 and 10 a.m. on December 10,1964.Denton told the assembled employees: (1) He didn't want the Union, and they"would not allow it"; (2) he would fire all the employees and hire new ones; and (3)Basinger was one ,of the instigators of the Union and in addition was insubordinate.Inferrera told them in effect that if the Union came in they would lose benefitssuch as their Blue Cross insurance and all employees could be replaced.He saidRespondent was not going to have the Union "one way or another."Basinger, whose testimony is generally credited, admitted he was the union insti-gator and invited Denton to a meeting of the employees with the union representa-tive,which meeting was planned in the near future.He also credibly testified, inaddition to the above, that Denton said he (Denton) had talked to Wade on the tele-phone and Wade had given an ultimatum to fire the instigators behind the Union.Denton also said he didn't intend to pay more than $2.10 each hour (which Basingerand the painter were making) and he was not going to pay Basinger any more thanthat.He told Basinger they didn't need him and could farm out the work. Theyall returned to work.Inferrera testified that Respondent knew that Basinger was the instigator of theUnion as early as December 2, 1964.After Respondent received the Union's letterpeople and told them he, Latva, had known of the union activity and that Basingerstarted it.5Latva admitted that he had heard Basinger discussing the Union with fellowemployees some "half dozen times" for "two to three weeks" before he was termi-nated on December 10. It is also noted that eight employees out of the nine signedunion cards on November 23, 1964 (some cards had been given out by Basinger butallwere given back to him after they were signed), which would be between 2 and3weeks before December 10, 1964.Thus I find Respondent had knowledgeof Basinger's union activity about the time the cards were signed.F. The dischargesWade testified that he took a trip to Florida to check on complaints arising fromdefective underwater swimming pool lights and filters which Respondent manu-factured.Apparently the Respondent had a practice of automatically replacing anydefective equipment and even would pay for service calls on it.He found many ofthe lights had cracked lenses caused by an uneven surface (warp) on their face rings.With a warped surface, the internal strains set up in the glass lens by tightening downthe screws would cause the lens to crack before installation. Sometimes the crackwould take place after installation when the cool water surface on one side of thelens. reacted with the heat of the light on the other surface.The lens would nototherwise crack, short of being hit by an object hard enough to break the thicklens, and there was no evidence of this.After checking into these complaints,Wade then telephoned his plant.. Theresult was that employees Orvis (Danny) Basinger and Robert Pineault were "laidoff" on the'saine day, December 10, 1964, about 1 p.m.Who made the decisionto let these employees go is not clear from the testimony of Respondent's witnessesnor is it clear as to why they were let go.5-"I believe he did" was his testimony, referring to whether Latva told them Basingerstarted the Union C.H.D. POOL EQUIPMENT, INC.519Wade testified that in this telephone conversation he told Inferrera to fire Basingerand Pineault.However, in his affidavit under oath made on January 7, 1965, hesaid he told Denton to fire Basinger and anyone else who was giving him troublewith his work.No mention was made of Pineault.Denton, however, credibly testified that Wade told him to let Basinger go and he,Denton, decided to let Pineault go as well.Inferrera, on the other hand, claimed it was his decision to let both Basinger andPineault go, Denton had nothing to do with it, and he didn't talk to Denton aboutit.But in his prior affidavit under oath he said Wade called Denton and told himto get rid of Basinger and then Denton called him. Inferrera further testified thathe called Foreman Latva and told him to lay off both Basinger and Pineault forlack of work and orders.Latva eagerly testified that all Inferrera told him was to let two men go andLatva, himself, decided the two would be Basinger and Pineault.He said Inferreradid not give him any reason why he should let the men go but that he, Latva, letboth Basinger and Pineault go for lack of work and parts. These are the identicalreasons Inferrera testified he told to Latva.There was evidence that Pineault was not a particularly satisfactory employee.Also there was evidence of friction between Foreman Latva and Basinger and someevidence of poor work by Basinger. But good cause was not the reason given forletting Basinger and Pineault go, only "lack of work."At the outset, Denton credibly testified that it was impossible to determine whowas responsible for defective lights.Accordingly,Wade's reference to "trouble"must have related to other than defective workmanship.Basinger had not beenreprimanded in over a month for any work errors and, along with others, performed'on the drill press drilling and tapping holes on face plates.Further, if Wade wantedto let Basinger go because of defective workmanship, all he had to 'do was tellDenton, or somebody else in authority, and get the message to Basinger.Wadeattempted to explain that he decided to fire Basinger for this defective workmanshipeven though he knew trouble would be caused by the Union. But, if in fact it couldbe established that Basinger was responsible for the defective lights, a ,dischargemade for that reason would be a discharge for cause and would not violate the Act.Apparently Wade knew he could not show Basinger's responsibility for the bad lightsbecause Basinger and Pineault were told by Latva that they were laid off for "lackof work."He admitted that Basinger's union activity played a part in his decisionto let Basinger go but attempted to show this was only a slight consideraion.As noted above, the December 10 meeting lasted until about 10 a.m. Then at1 p.m. Latva called both Basinger and Pineault to the office and told them they werelaid off for "lack of work." Basinger asked why he was chosen because he hadseniority with Respondent over all other employees and even over Latva.Latvareplied that Respondent didn't recognize seniority.-Further EvidenceRespondent, once committed to the defense that Basinger and Pineault were laid offfor lack of work,6 admitted, through Inferrera, that they were not called back whenmore employees were needed.He testified that by only laying off the two employeeshe, in effect, would make it possible for them to draw unemployment compensation,a result not obtainable if told they were fired. But there was no doubt the two wouldever be recalled?PineaultPineault's union activity consisted of talking with Basinger as to who should getcards.Apparently he was a willing worker but not one who could be called "excellent."However, he had started his employment on March 19, 1964, at $1.35 an hour andhad received raises until he was making $1.75 an hour on December 10.His lastG There was some evidencethat work slackenedin December.There wasalso evidenceof a greatturnoverin employment,leaving Basingerin the position of top seniorityalthough he had onlyworked for Respondent for 11/3 years starting his employment, ashe did, on May22, 1963.-*Apparently it never occurred to Inferrera that he, in''effect, was cheating on the un-employmentcompensationfund by taking the private position that the men were firedand a publicpositionthat they were only laid off.This is only one reason why Inferrerais not credited. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDraisewas 5 or 10 cents an hour and was granted at his request about 2 monthsbefore his discharge.He, therefore, went from $1.35 to $1.75 an hour in 9 months.This is almost one-third more than he was making at the beginning. This evidencerebuts Respondent's contention that he was not a satisfactory employee, but againRespondent told him he was laid off for "lack of work."Conclusions1.I find Basinger and Pineault were both discharged because of union activityin violation of Section 8(a)(3) and (1) of the Act.When Respondent gave lackof work as the reason for the discharge it was given only as a pretext.8 Basingerwas identified by Respondent's agents as one of the instigators of the Union and atthe same time Respondent believed there was more than one active union member.They must have believed the other active member was Pineault because of the timingof the layoffs and the reason given therefor. Both were laid off together, shortly afterthe December 10, 1964, telephone conversation, for the reason which has been foundabove to be spurious as to Basinger. If the reason were a pretext for Basinger itmust also be a pretext as to Pineault under these circumstances, as there is nothingto separate the two employees.The threat to find out who started the Union and firehim was carried out.2. I find Respondent, through its officers and agents, threatened its employeeswith discharge or other reprisals if they supported the Union in violation of Section8(a)(1) of the Act by telling employees: (a) Respondent would find out who wasbehind the Union and they would be weeded out and fired; (b) Respondent wouldclose the plant and fire all the employees rather than have a third party (the Union)come in; (c) Respondent didn't want the Union and was not going to have it "oneway or the other"; (d) Blue Cross insurance would be dropped if the Union came in;,and (e) the practice of giving advances to employees would be dropped if the Unioncame in.3. I find under the circumstances of this case, as developed above, that Respondentrefused to bargain in good faith with the Union as the majority representative ofthe employees in an appropriate unit in violation of Section 8(a)(5) of the Act.The bargaining request was made on December 2, 1964, when the Union's letterwas received,9 in an appropriate unit with the authorization of eight out of thenine employees in the unit.Respondent refused to bargain and instead engaged in theabove unfair labor practices designed to cause the employees to revoke their authoriza-tions given the Union.Citation of authority on this basic issue is unnecessary.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it be ordered to cease and desist therefrom and to take certain affirma-tive action in order to effectuate the policies of the Act. I shall recommend thatRespondent offer employees Orvis Daniel Basinger and Robert Pineault full andimmediate reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and make them whole forany loss of earnings they may have suffered by reason of unlawful discriminationagainst them, by paying to each of them a sum of money equal to that which he wouldnormally have earned absent the discrimination, and in the manner prescribed by theBoard in F. W.Woolworth Company,90 NLRB 289, with interest at the rate of 6percent per annum computed quarterly as set out inIsis Plumbing & Heating Co.,138NLRB 716.As the unfair labor practices committed by Respondent are of the character strikingat the roots of employee rights safeguarded by the Act, I shall recommend thatRespondent cease and desist from in any manner infringing upon the rights of employ-ees guaranteed in Section 7 of the Act.8Mira-Pak, Inc.,147NLRB1075;Gd J Company,Inc.,146NLRB1151; Ambor,in-corporated,146 NLRB 1520.9 Respondenttreated the lettera$ a bargaining request. C.H.D. POOL EQUIPMENT,INC.521Having found that the Union is the representative of the employees of Respondentin an appropriate unit and that Respondent has refused to bargain collectively withit,I shall recommend that the Respondent,upon request,bargain collectively withthe Union as the representative of its employees.Upon the foregoing factual findings and conclusions and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of Orvis Daniel Basinger andRobert Pineault by terminating their employment on December 10, 1964, andfailingand refusing to reinstate them thereafter, because of their interest in and. activities onbehalf of a union, Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) of the Act.4.By refusing to bargain with the majority representative of the employees in anappropriate unit of:All production and maintenance employees, shipping and receiv-ing employees,truckdrivers,and leadmen,excluding all office clerical employees,professional employees, guards,watchmen,and supervisors as defined in the Act,the Respondent had engaged in and is engaging in a refusal to bargain in good faithwithin the meaning of Section8(a) (5) of the Act.5.By the foregoing conduct, and by threatening its employees with discharge andother reprisals such as closing the plant and firing the employees,dropping the BlueCross insurance,and dropping the practice of giving advances if they supported theUnion, the Respondent has interfered with, restrained,and coerced employees in theexercise of rights guaranteed them in Section 7 of the Act,in violation of Section8(a)(1) thereof.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case,and pursuant to Section 10(c) of the National Labor Rela-tions Act, I recommend that the Respondent C.H.D. Pool Equipment,Inc., its officers,agents, successors,and assigns,shall.1.Cease and desist from:(a)Discouraging membership in and activity on behalf of International Brother-hood of Electrical Workers, AFL-CIO, Local Union No 1710, or in any other labororganization,by discharging,laying off, refusing to reinstate,or in any other mannerdiscriminating in regard to hire or tenure of employment or any term or condition ofemployment.(b)Threatening its employees with discharge or other reprisals and loss of bene-fits, such as Blue Cross insurance and receiving advances, if they supportedthe Union.(c)Refusing to bargain with the representative of its employees in the above-described appropriate unit.(d) In any other manner interferingwith,restraining,or coercing its employees inthe exercise of their rights guaranteed by Section7 of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer Orvis Daniel Basinger and Robert Pineault immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to theirseniority or other rights and privileges,and notify any of the employees presentlyserving in the Armed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and the Universal Mili-tary Training and Service Act, as amended, after discharge from the Armed Forces.(b)Make whole Orvis Daniel Basinger and Robert Pineault for any loss of earn-ings suffered by them as a result of the discrimination against them,in the manner setforth above in the section entitled "The Remedy."(c)Upon request, bargain collectively with the Union as the exclusive bargainingrepresentative of its employees in the appropriate unit aforesaid,with respect towages, rates of pay, hours of employment, or other conditions of employment, and, ifan understanding is reached,embody such understanding in a signed agreement.(d) Preserve and, upon request, make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to determine theamounts of backpay due. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Post at its place of business at Los Angeles, California, copies of the attachednotice marked "Appendix." 10Copies of said notice, to be furnished by the RegionalDirector for Region 21, shall, after being duly signed by an authorized representativeof Respondent, be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 21, in writing, within 20 days from thedate of the receipt of this Decision, what steps it has taken to comply herewith."101n the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order Is adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Brotherhood of Elec-tricalWorkers, AFL-CIO, Local Union No. 1710, or any other labor organiza-tion, by discriminating as to the hire, tenure, or any other term or condition ofemployment of any of our employees.WE WILL NOT threaten our employees with discharge or other reprisals suchas dropping the Blue Cross insurance or dropping the practice of giving advancesto employees if they support International Brotherhood of Electrical Workers,AFL-CIO, Local Union No. 1710, or any other labor organization.WE WILL NOT refuse to bargain in good faith with International Brotherhoodof Electrical Workers, AFL-CIO, Local Union No. 1710, as the exclusive repre-sentativeof our employees in the appropriate unit described as follows:All production and maintenance employees, shipping and receivingemployees, truckdrivers, and leadmen, excluding all office clerical employ-ees, professional employees,guards, watchmen,and supervisors as definedin the Act.WE WILL offer Orvis Daniel Basinger and Robert Pineault their former orsubstantially equivalent jobs, without prejudice to seniority or other employmentrights and privileges, and WE WILL pay them, with interest, for any loss sufferedbecause of our discrimination against them.All our employees are free to become or remain, or refrain from becoming orremaining, members of any labor organization.C.H.D. POOL EQUIPMENT, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended,after discharged from the Armed Services.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, EasternColumbia Building,849 South Broadway,Los Angeles,California,Telephone No.688-5229.